COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


SHELBY GUTHRIE SHAW
                                                MEMORANDUM OPINION *
v.   Record No. 0899-98-1                           PER CURIAM
                                                 SEPTEMBER 1, 1998
MERCHANT'S TIRE & AUTO
 AND SAFECO INSURANCE COMPANY OF AMERICA


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Karen M. Rye, on brief), for appellant.
           (Lisa C. Healey; Siciliano, Ellis, Dyer &
           Boccarosse, on brief), for appellees.



     Shelby G. Shaw contends that the Workers' Compensation

Commission ("commission") erred in finding that as of December

13, 1996, she was not entitled to compensation benefits because

she failed to market her residual capacity.    Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that Shaw's evidence

sustained her burden of proving she was totally disabled after

December 13, 1996, the commission's findings are binding and

conclusive upon us.   See Tomko v. Michael's Plastering Co., 210
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying Shaw an award of compensation benefits after

December 13, 1996, the commission made the following findings:
               We also agree with the Deputy
          Commissioner's decision that [Shaw's] award
          is limited because she did not market her
          residual skills. The documentary evidence on
          whether [Shaw's] treating physician, Dr.
          [Edward D.] Habeeb, considered [Shaw] totally
          disabled is inconsistent. While he wrote on
          October 25, 1996, that [Shaw] was excused
          from all work including her preinjury job, he
          wrote in December that [Shaw] was "capable of
          clerical/administrative (sedentary) activity"
          but also wrote [that Shaw] would never
          recover sufficiently to perform her
          pre-injury duties or "any other work." While
          these inconsistencies are problematic, [Shaw]
          testified she knew Dr. Habeeb restricted her
          from work that required her being on her feet
          or moving around a lot. [Shaw's] testimony
          about her restrictions is consistent with the
          December form that said she could do clerical
          or administrative work.

     Contrary to Shaw's argument on appeal, we find nothing in

the record to indicate that the commission impermissibly held her

to a higher burden of proof with respect to the disability issue.

To receive benefits, Shaw had to establish her claim by a

preponderance of the evidence.     See Bassett-Walker, Inc. v.

Wyatt, 26 Va. App. 87, 92, 493 S.E.2d 384, 387 (1997).    The

commission, as fact finder, was entitled to weigh the medical

evidence and to resolve any inconsistencies in that evidence

against Shaw.   "Medical evidence is not necessarily conclusive,

but is subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401




                                 - 2 -
S.E.2d 213, 215 (1991).

        Dr. Habeeb's December 1996 Attending Physician's Report

stated that Shaw was capable of performing

clerical/administrative sedentary work.    Furthermore, Shaw

testified that she received that report in December 1996 and was

aware of its contents.    Shaw admitted that she did not market her

residual capacity after that date, although she had a duty to do

so.     See Ridenhour v. City of Newport News, 12 Va. App. 415, 418,

404 S.E.2d 89, 90-91 (1991).    Thus, we cannot say as a matter of

law that Shaw proved she was totally disabled after December 13,

1996.
        For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                                 - 3 -